                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 PROMUNDO-US,

                       Plaintiff,

                       v.                      Case No. 18-cv-2261 (CRC)

 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                       Defendants.

                                           ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that [14] Defendants’ Partial Motion to Dismiss is GRANTED. It is further

       ORDERED that [21] Plaintiff’s Motion for Expedited Summary Judgment and a

Preliminary Injunction is DENIED AS MOOT.

       This is a final appealable Order.

       SO ORDERED.




Date: July 18, 2019                                     ________________________
                                                        CHRISTOPHER R. COOPER
                                                        United States District Judge
